DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1:  

1. A method of facilitating electrical communication between a controller of an image forming device and a chip for use on a replaceable supply item of the image forming device, comprising: 

configuring the chip to operate as a slave node on an I2C communication bus where the controller of the image forming device serves as a master node on the I2C communication bus; 

configuring the chip to receive a first write command from the controller of the image forming device, to determine whether a transmission cycle bit of the first write command matches a transmission cycle bit of a second write command received by the chip from the controller of the image forming device previous to the first write command, and to resend to the controller of the image forming device a response to the second write command if the transmission cycle bit of the first write command matches the transmission cycle bit of the second write command; and 

configuring the chip to determine whether a command ID of the first write command matches a command ID of the second write command if the transmission cycle bit of the first write command matches the transmission cycle bit of the second write command and to perform said resend to the controller of the image forming device the response to the second write command if the command ID of the first write command matches the command ID of the second write command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183